Citation Nr: 0948329	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  04-37 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an increased rating higher than 50 percent 
for residuals of left shoulder dislocation with shoulder 
replacement.

2. Entitlement to an effective date prior to February 1, 
2000, for a 50 percent rating for residuals of left shoulder 
dislocation with shoulder replacement.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1967 to February 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in April 2000, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, CA.  

In January 2008, the Board remanded the claim for increase 
for further development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directive.  Stegall v. West, 11 Vet. App. 
268, 271 (1998). 

In a statement in May 2000, the Veteran expressed 
disagreement with the effective date for the 50 percent 
rating for his left shoulder disability.  The Board construes 
the Veteran's statement as a notice of disagreement with the 
effective date for the 50 percent rating for the left 
shoulder disability. 

The record raises the claim for a total disability rating for 
compensation based on individual unemployability which along 
with the claim for an earlier effective date for a 50 percent 
rating for the left shoulder disability are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The left upper extremity is the minor extremity. 

2. The evidence does not demonstrate a flail left shoulder.  

3. In December 1998, the Veteran underwent a left shoulder 
hemiarthroplasty.  

4. There was no implantation of prosthesis within the last 
year.  

CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for the 
service-connected residuals of left shoulder dislocation with 
shoulder replacement have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5051, 5202 (2009).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in August 2002 and February 2008.  The notice included 
the type of evidence needed to substantiate the claim for 
increase, namely, evidence that the disability had increased 
in severity and the effect that worsening has on the 
claimant's employment.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in April 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA and private medical 
records and afforded the Veteran a VA examination most 
recently in February 2008.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Facts 

In a rating decision in November 1971, the RO granted service 
connection for a left shoulder disability. 

In 1974, the Veteran underwent a Putti-Platt and Magnuson 
type repair of his left shoulder.  In 1986 and 1991, he had 
an arthroscopy of the left shoulder.  In a decision in 
October 1998, the Board granted a 30 percent for the left 
shoulder disability.    



VA X-rays in August 1998 and December 1998 show severe 
osteoarthritis of the glenohumeral joint and 
acromioclavicular joints.  Subsequently, in December 1998, 
the Veteran underwent a left shoulder hemiarthroplasty.  A 
rating decision in December 1999, granted a 100 percent 
rating from December 9, 1998, to February 1, 2000, based on 
surgical treatment necessitating convalescence.  

On private evaluations in December 1999 and March 2000, the 
Veteran complained of decreased range of motion in left 
shoulder and numbness and tingling in his left hand.  The 
examinations show the Veteran is right hand dominant.  
Flexion was 95 degrees with pain from 40 degrees to 95 
degrees.  Abduction was 90 degrees with pain from 50 degrees 
to 90 degrees.  The examiner concluded that the Veteran had 
loss of range of motion, extensive atrophy, pain and 
weakness.  There was no sensory disturbance or any type of 
reflex asymmetry.  X-rays in 1999 and 2000 show post-surgical 
changes in the left shoulder.  

In May 2000, the Veteran complained of intermittent locking, 
dislocation, loss of motion, weakness, radiating pain and 
numbness.  VA and private medical records from 1999 to 2004 
show decreased range of motion in the left shoulder, pain and 
atrophy.  

On VA examination in October 2002, the Veteran complained of 
pain and weakness.  He had difficulty with most activities of 
daily living.  Flexion and abduction were 0 to 120 degrees 
with pain at 60 degrees.  There was ankylosis.  The diagnosis 
was status post humeral head replacement with marked 
reduction in muscle mass and tone, degenerative change and 
ankylosis of the left shoulder.  

The Veteran in his Form 9 Appeal filed in October 2004, 
argued that he is entitled to a 70 percent rating under 
Diagnostic Code 5202.  In a brief filed in July 2008, the 
Veteran's representative argued that the Veteran is entitled 
to a separate 10 percent rating for arthritis under 
Diagnostic Code 5003 for degenerative arthritis or a 60 
percent rating under Diagnostic Code 5051.  



On VA examination in February 2008, the Veteran complained of 
left shoulder weakness, pain, dislocation, subluxation and 
locking.  Physical examination shows misalignment, 
tenderness, painful movement, poor control, weakness and 
guarding of movement.  Flexion and abduction were 0 to 5 
degrees.  X-rays show chronic degeneration of the rotator 
cuff and degenerative gleohumeral joint.  

The examiner determined that a flail (loose) shoulder could 
not be identified due to severe guarding related to pain.  
The examiner indicated that the shoulder was dislocated per 
clinical appearance and X-ray, and that it is doubtful that 
it moved at all.  The examiner concluded that the shoulder 
did not flail in any manner on limited passive or active 
movement and that it essentially was an immobile joint.

Analysis

The Veteran's service-connected residuals of left shoulder 
dislocation with shoulder replacement are rated under 
Diagnostic Codes 5201and 5051.  Under Diagnostic Code 5051, a 
100 percent rating is assigned for prosthetic replacement of 
the shoulder joint for one year following implantation of 
prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5051.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200 for ankylosis, 
Diagnostic Code 5201 for limitation of motion and Diagnostic 
Code 5203 for impairment of clavicle or scapula need not be 
considered, as the Diagnostic Codes do not provide a rating 
higher than 50 percent. 

Diagnostic Code 5202, for impairment of the humerus is 
applicable, and provides a 70 percent rating for loss of head 
(flail joint) of the minor extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  

While the Board recognizes the Veteran's complaints of pain, 
decreased range of motion, dislocation, subluxation and 
locking, there is no medical evidence of a flail joint in the 
left shoulder during the appeal period to include on the most 
recent examination in February 2008, whereby the examiner 
concluded the joint was immobile.  

As the evidence does not demonstrate a flail joint of the 
left shoulder a rating higher than 50 percent under 
Diagnostic Code 5202 is not warranted.  As the Veteran's left 
shoulder surgery was in 1998 and the evidence does not show 
implantation of prosthesis in the left shoulder within the 
last year, a rating higher than 50 percent under Diagnostic 
Code 5051, which is the maximum schedular rating for chronic 
residuals following a shoulder replacement. 

While, the Veteran's representative argued that a separate 10 
percent rating for arthritis under Diagnostic Code 5003 is 
warranted, the assignment of separate rating for arthritis 
would be pyramiding, as arthritis is evaluated under 
Diagnostic Code 5201 for limitation of motion, under which 
the highest rating for a minor extremity is 30 percent.  The 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

As for the representative's contention that the Veteran 
should be granted a 60 percent rating under Diagnostic Code 
5202, such a rating pertains to a major extremity and as the 
evidence shows the Veteran is right handed, his left shoulder 
warrants a minor rating, which under Code 5202 is 50 percent 
and the Veteran is currently in receipt of a 50 percent 
rating.  

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 50 percent for 
service-connected residuals of left shoulder dislocation with 
shoulder replacement and the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. §5107(b).



Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms.  For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

A rating higher than 50 percent for service-connected 
residuals of left shoulder dislocation with shoulder 
replacement is denied.




REMAND

In a rating decision in April 2000, the RO granted a 50 
percent rating for the service-connected residuals of left 
shoulder dislocation, effective February 1, 2000.  In May 
2000, the Veteran filed a notice of disagreement with the 
effective date.  

With the filing of the notice of disagreement, a statement of 
the case, conforming to 38 C.F.R. § 19.29 is needed. 

On the claim for a total disability rating for compensation 
based on individual unemployability, during the VA 
examination in October 2002, the Veteran claimed that he has 
been unable to work since his left humerus resection in 1998.  
A claim of unemployability expressly raised by the Veteran or 
reasonably raised by the record is not a separate claim for 
benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 
(2009). 

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a statement of the 
case on the claim for an effective date 
prior to February 1, 2000, for a 50 
percent rating for residuals of left 
shoulder dislocation with shoulder 
replacement.  

In order to perfect an appeal on the 
claim, the Veteran must timely file a 
substantive appeal.

2. Under the duty to assist, develop the 
claim for a total disability rating for 
compensation based on individual 
unemployability. 
    


3. After the above development is 
completed, adjudicate the claims.  If 
any decision is perfected for appeal, 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


